Title: From Thomas Jefferson to Martha Jefferson Randolph, 18 August 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Aug. 18. 93.

Maria and I are scoring off the weeks which separate us from you. They wear off slowly, but time is sure tho’ slow. Mr. D. Randolph left us three days ago. He went by the way of Presquisle and consequently will not enrapture Mrs. Randolph till the latter end of the month. I wrote to Mr. Randolph sometime ago to desire he would send off Tom Shackleford or Jupiter or any body else on the 1st. of September with the horse he has been so kind as to procure for me to meet at George town (at Shuter’s tavern) a servant whom I shall send from hence on the same day with Tarquin, to exchange them, Tarquin to go to Monticello and the other come here to aid me in my journey. The messenger to ride a mule and lead the horse. I mention these things now, lest my letter should have miscarried. I received information yesterday of 500 bottles of wine arrived for me at Baltimore. I desired them to be sent to Richmond to Colo. Gamble to be forwarded to Monticello. They will be followed the next week with some things from hence. Should any waggons of the neighborhood be going down they might enquire for them. With the things sent from hence will go clothes for the servants to replace those sent last winter, which I did not conclude to be irrecoverably lost till Mr. Randolph’s last letter. My blessings to your little ones, love to you all, and friendly how d-ye’s to my good neighbors. Adieu. Your’s affectionately

Th: Jefferson

